- ----=--··   ~.---;_~~----:.~----~--




              Order issued September          Ji ,   2012




                                                                  In The
                                                     Oiourt of Appeals
                                          lf.ift}f 1llistrict of IDexas at 1llallas
                                                          No. 05-12-00250-CV


                                                     JOVITA OPARA, Appellant

                                                                     V.
               FEDERAL NATIONAL MORTGAGE ASSOCIATION A/KIA FANNIE MAE, Appellee


                                         On Appeal from the County Court at Law No. 3
                                                     Dallas County, Texas
                                             Trial Court Cause No. CC-11-08783-C


                                                                ORDER
                        By order dated July 30,2012, the Court ordered Janet Wright, Official Court Reporter of County Court

              at Law No. 3 of Dallas County, Texas, to file either: (l) the reporter's record; (2) written verification- that no

              hearings were recorded; or (3) written verification that appellant has not requested or made payment arrangements

              for the record. We cautioned appellant that if we received verification of no request, we would order the appeal

              submitted without the reporter's record. See TEx. R. APP. P. 37.3(c). On August 10, 2012, the Court received a

              letter from Ms. Wright informing the Court that she did not receive a request to prepare the reporter's record.

                        Accordingly, we ORDER the appeal submitted without the reporter's record. Appellant's brief is due

              THIRTY DAYS from the date of this order.